Citation Nr: 1137429	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-20 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to Agent Orange during Vietnam War Era service in Korea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for diabetes mellitus (claimed as due to exposure to Agent Orange during Vietnam War Era service in Korea).

The Veteran and his representative appeared at the RO in April 2008 to present oral testimony and evidence in support of his claim before an RO decision review officer.  A transcript of this hearing has been obtained and associated with the record.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of Type II diabetes mellitus.

2.  The Veteran served in the area of the Korean DMZ while attached to the 13th Engineer Combat Battalion, 7th Infantry Division.

3.  The Veteran's period of active duty (January 1969 - September 1970) is encompassed within the time period established by the regulations of presumed exposure to chemical herbicide (i.e., April 1, 1968 - August 31, 1971) for units historically established by the DoD to have operated in the Korean DMZ, which include the 13th Engineer Combat Battalion, 7th Infantry Division.  

4.  The Veteran was exposed to chemical herbicide defoliant during active military service.



CONCLUSION OF LAW

The Veteran's Type II diabetes mellitus is presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1116(a)(2), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6)(iv), 3.309(e) (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be further discussed below, the Veteran's claim of entitlement to service connection for diabetes mellitus is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) with regard to this claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA and VA's duty to assist have been satisfied concerning this particular matter on appeal.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Diabetes Mellitus also may be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Also, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran's post-service VA medical records dated 2001 - 2008 reflect ongoing treatment with oral medication for Type II diabetes mellitus, thereby establishing a current diagnosis of the claimed disease.  However, his service treatment records reflect no diagnosis of diabetes in service, no sugar detected in his urine on urinalysis throughout service, and no reported history on the part of the Veteran of having sugar in his urine during active duty.  Thus, there is no clinical evidence to support a finding of service connection on a direct basis for the endocrinological disease at issue.

The Veteran claims entitlement to VA compensation for diabetes mellitus, which he contends is related to being exposed to chemical herbicide defoliant, specifically Agent Orange, during his period of service in Korea.  Diseases associated with herbicide exposure for purposes of the presumption include, as relevant, Type II diabetes (also known as Type II diabetes mellitus).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Department of Defense (DoD) has confirmed that Agent Orange was used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  There was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.  The estimated number of exposed personnel is 12,056.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003.

Per the new amendments to 38 C.F.R. § 3.307(a)(6)(iv), which were implemented on February 24, 2011, during the pendency of this appeal, and which are thus applicable to the current claim, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

As relevant to the facts of this specific claim, United States Army units operating in the DMZ area during the period of herbicide use included the 13th Engineer Combat Battalion of the 7th Infantry Division.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  Therefore, VA has determined that, if a veteran who served in Korea during this time period belonged to the aforementioned unit as identified by DoD, then herbicide exposure will be presumed on a factual basis.  See MR21-1MR, Part IV, Subpart ii, Chapter 2 § C.10.p; see also Combee v. Brown; Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In such cases the disease presumptions outlined above will apply.  See MR 21-1 MRZ, Part IV, Subpart ii, Chapter 2§ C, 10; see also VBA "Fact Sheet" distributed September 2003.  Thusly, the presumptions outlined in 38 C.F.R. § 3.309(e) are applicable.  (As previously stated, diseases associated with herbicide exposure for purposes of the presumption include Type II diabetes (also known as Type II diabetes mellitus). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).)

The Veteran's DD-214 Form reflects that he served on active duty in the United States Army from January 1969 to September 1970, and that he was decorated with the Armed Forces Expeditionary Medal for service in Korea.  His DD-214 Form also reflects that he was stationed in Korea for over one year and two months, and was attached to Company E, 13th Engineer Combat Battalion, 7th Infantry Division, at the time of his separation from active duty in September 1970.  According to written statements, oral testimony, and photographs submitted by the Veteran in support of his claim, he was on field deployment with the 13th Engineer Combat Battalion, 7th Infantry Division, in the Korean DMZ, in approximately April - May 1970.  The Veteran reported that he was stationed out in the field, lived in tents, ate and worked outdoors, and was generally exposed to the outside environment of the Korean DMZ for a period of approximately one month while his engineering unit was tasked with the construction of floating pontoon bridges across a river in the DMZ area.  He testified that he operated in an open area where the local field vegetation was dead and a pervasive chemical odor hung over the surroundings, although he denied ever handling, dispersing, or being directly sprayed by any chemical herbicides while on active duty.

The Board has considered the evidence discussed above and finds the Veteran's testimony of being deployed for field service in the area of the Korean DMZ during active duty to be credible.  His service records demonstrate that he served in Korea in a military unit established by the DoD to have operated in the Korean DMZ (i.e., the 13th Engineer Combat Battalion, 7th Infantry Division), and that his period of active duty (i.e., January 1969 - September 1970) is encompassed within the time period of presumed exposure (i.e., April 1, 1968 - August 31, 1971) for units historically established by the DoD to have operated in the Korean DMZ.  See 38 C.F.R. § 3.307(a)(6)(iv).  His in-service exposure to chemical herbicide is thus conceded.  As he has a current diagnosis of Type II diabetes mellitus - a disease presumed to be due to chemical herbicide exposure - the Board will therefore resolve all doubt regarding the merits of the Veteran's claim in his favor.  Thusly, the claim of entitlement to service connection for Type II diabetes mellitus is allowed.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for Type II diabetes mellitus is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


